The form of submission to the jury was unusual. There is confusion in the record. I have doubt in the righteousness of the verdict. Why Olaf Buckeye should get the 80 for nothing except that he gave a $3,500 mortgage upon it is not disclosed. Why he should make a deed in blank and not deliver it is not apparent. Why Henry J. Buckeye should give a $6,500 mortgage upon the 80, already subject to a $3,500 mortgage, if he had no interest in it, is not understood. Nor is it understood how he can object to a foreclosure of a warranty mortgage which he made. So I concur in the result.
I dissent to the holding that the court divided between itself and the jury a single issue. Under the charge the jury passed upon the question of the execution of the deed to the exclusion of the delivery, and the court passed upon the question of its delivery. I *Page 243 
see nothing improper in that. I think under the language of the charge they were plainly separate questions, though "execution" frequently includes delivery. Under the charge there was no danger of misunderstanding from this source.